Citation Nr: 1821641	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to January 10, 2012, and in excess of 10 percent beginning January 10, 2012, for eczema.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.  He served honorably in the United States Air Force.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  On February 4, 2010, the Veteran filed the present claim for an increased rating.  In November 2013, the RO assigned a 30 percent rating effective February 4, 2010, and a rating of 10 percent beginning January 10, 2012.  

This matter was previously before the Board in November 2016, when it was remanded for a new examination to assess the current state of the Veteran's eczema.  Since that time, this matter has been reassigned to the undersigned Veteran's Law Judge. 


FINDINGS OF FACT

1.  Prior to January 10, 2012, the Veteran's eczema did not affect more than 40 percent of his entire body or more than 40 percent of exposed areas, nor was constant or near-constant systemic therapy (such as corticosteroids or other immunosuppressive drugs) required during a 12-month period.

2.  Beginning January 10, 2012, the Veteran's eczema has not affected 20 to 40 percent, or more, of his entire body or 20 to 40 percent, or more of exposed areas, nor has systemic therapy (such as corticosteroids or other immunosuppressive drugs) been required for a total duration of 6 weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Prior to January 10, 2012, the criteria for a rating in excess of 30 percent for eczema have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7806 (2017).

2.  Beginning January 10, 2012, the criteria for a rating in excess of 10 percent for eczema have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Legal Criteria	

Where a veteran is seeking an increased rating for a disability one year or more after the grant of entitlement to service connection, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The present level of disability will be judged from the time period one year before the increased rating claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  At the same time, each disability will be viewed in relation to its history.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings, or separate ratings based on evidence showing that a veteran's disability was different at distinct times, will also be considered.  See Hart, 21 Vet. App. at 510.  

VA assigns a percentage rating for a disability by comparing a veteran's disability against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1.  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the Veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

The Veteran's skin disorder is rated under 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  Under the provisions of this DC: a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Entitlement to a rating in excess of 30 percent prior to January 10, 2012

Here, to reiterate, the Veteran filed for an increased rating regarding his eczema on February 4, 2010.  The RO subsequently assigned a 30 percent rating effective February 4, 2010 through January 9, 2012.  The level of disability will be judged from the time period one year before the increased rating claim was filed.  Accordingly, the time period in question for this stage is February 4, 2009 through January 9, 2012. 

In May 2010, the VA examiner opined that the Veteran's eczema affected 20 percent of his entire body.  The Board notes that eczema affecting 20 percent of the entire body is the minimum amount to qualify for a 30 percent rating.  In addition, the May 2010 examiner described medical treatment involving salves and VA medical records from December 2009 show that the Veteran used exclusively topical medication to treat his eczema.  Further, in January 2012, the VA examiner opined that his eczema had improved such that it affected less than five percent of his entire body.  He continued to use only topical medication to treat it.

A review of VA treatment records over this period does not reveal any evidence which would support a higher rating.

The Board finds that the competent medical evidence of record does not support an increased rating of 60 percent during this stage because eczema did not affect more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas, nor was systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  Accordingly, a 60 percent rating is not warranted. 

Entitlement to a rating in excess of 10 percent beginning January 10, 2012

Based on the results of the January 2012 VA examination, a noncompensable rating for eczema would have ordinarily been assigned because less than 5 percent of the Veteran's entire body was affected and no more than topical medication was required during the past 12-month period.  However, as the Veteran previously had a 10 percent rating for more than 20 years, from November 1971 to February 2010, it is preserved under 38 C.F.R. § 3.951 and cannot be reduced.  In December 2016, a VA examiner opined that the Veteran's eczema affected between five and 19 percent of his entire body, and he continued to use only topical medication.  These results are consistent with the Veteran's lay statements that his condition has worsened.

However, the Board finds that the competent medical evidence of record does not support an increased rating of 30 percent during this stage because eczema has not affected 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas at any time, nor has systemic therapy such as corticosteroids or other immunosuppressive drugs been required during a 12-month period.  The Board acknowledges that the Veteran's condition has worsened between 2012 and 2016, from symptoms associated with a noncompensable rating to symptoms associated with a 10 percent rating, but as he already had a protected 10 percent rating effective January 10, 2012, no increase can occur.  This scenario is actually favorable to the Veteran because, owing to his preserved 10 percent rating, he has been able to collect benefits when he otherwise would not have qualified for them.  In sum, a 30 percent rating is not warranted during this stage.  

A review of VA treatment records over this period does not reveal any evidence to support a higher rating.  A February 2014 VA treatment record noted no pertinent other skin problems, described the Veteran as a "very difficult historian," and noted "[d]uring his many visits to CP derm over the past 5 years [patient] has demonstrated on physical exam only the results of scratching, ie excoriation, lichen simplex."  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disability and that a higher rating is warranted.  To the extent that he is arguing that his ratings should be even higher, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiner of record should be afforded the greater probative weight.  Id.  


ORDER

Prior to January 10, 2012, a rating in excess of 30 percent for eczema is denied.  

Beginning January 10, 2012, a rating in excess of 10 percent for eczema is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


